DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2020 has been entered in part.
2.	Claims 1 and 147 have been amended.
3.	Claims 1, 6, 7, 11-13, 15, 17, 24, 30, 114, 115, 118-120, 122-124, 127-130, 135, 136, 138, 139, 147, 211 and 232 are pending.
4.	 Claims 119, 136, 147, and 211 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. 
5.	Claims 1, 6, 7 11-13, 15, 17, 24, 30, 114, 115, 118, 120, 122-124, 127-130, 135, 138, 139 and 232 are currently under consideration.
6.	Applicant’s amendments and arguments have overcome the rejections and objections set forth in the Office Action of September 11, 2019, which are hereby withdrawn.
7.	Claim 1 is allowable. Claims 119, 136, 147, and 211, previously withdrawn from consideration as a result of a restriction requirement, comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups 1 and 2, as set forth in the Office action mailed on August 25, 2017, is hereby withdrawn and claims 119, 136, 147, and 211 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Nucleotide and/or Amino Acid Sequence Disclosures
	8.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  This application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825.  Page 139-lines 9-14 in the specification filed April 27, 2017 contain sequences that are encompassed by the sequences rules and require sequence identifiers (SEQ ID numbers).  Applicant is reminded to review the entire disclosure to ensure that the present application is in sequence compliance.
Additionally, if the Sequence Listing is submitted electronically as a text file, the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 502.05 L1.
Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply.

Specification
9.	The substitute specification filed October 12, 2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b)  is missing  and a marked-up copy of the substitute specification has not been supplied (in addition to the clean copy).
10.	Given that the specification filed October 12, 2020 has not been entered, the disclosure remains objected to because of the following informalities: page 12 of the specification filed April 27, 2017 is blank.  Applicant should clarify if page 12 was intentionally left blank. Appropriate correction is required.

Claim Objections
11.	Claim 17 is objected to because of the following informalities:  On line 7 “2or” should be “2 or”.  Appropriate correction is required.


Conclusion
12.	Claims 17 is objected to. Claims 1, 6, 7, 11-13, 15, 24, 30, 114, 115, 118-120, 122-124, 127-130, 135, 136, 138, 139, 147, 211 and 232 are allowable.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER J REDDIG/Primary Examiner, Art Unit 1642